DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Independent claim 1 is allowed as presented.
Claims 2-12 are allowed as presented dependent on claim 1.
The following is an Examiner’s statement of reasons for allowance: As related to the independent claim, which contains inter alias the limitations for which the Applicant presented arguments, the substantial arguments presented by Applicant as filed 13 January 2022, brought to light a clearer understanding of the actual claimed limitations and the structural limitations of the prior art of record.  Armed with the further understanding of the chemical formula of both the vinyl methyl oxazolidinone and the claimed formula (I), Examiner has concluded that independent claim 1 overcomes the prior art of record and the rejection is withdrawn.
An additional search was conducted and an updated search was performed and the existing prior art of record as well as additional cited art fails to teach or fairly suggest a radiation-curable ink jet composition comprising the chemical composition limitations as claimed, particularly but not limited to: the composition comprising: a monofunctional (meth) acrylate monomer and vinyl methyl oxazolidinone.
Prior Art HERLIHY et al. teaches a radiation-curable ink jet composition comprising a monofunctional (meth)acrylate monomer, but does not teach the limitation of both the monofunctional (meth)acrylate monomer and vinyl methyl oxazolidinone.
Prior Art OKAMOTO et al. teaches a radiation-curable ink jet composition comprising a monofunctional (meth)acrylate monomer and other examples of multifunctional (meth)acrylates, but does not teach the limitation of both the monofunctional (meth)acrylate monomer and vinyl methyl oxazolidinone.
Prior Art SHIMOHARA et al. teaches a radiation-curable ink jet composition comprising monofunctional (meth)acrylate monomer and a fluorescent whitener, but does not teach the limitation of both the formula’s compound and vinyl methyl oxazolidinone.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koyama et al. (US 2006/0289826 A1) teaches a fluid composition additive which is soluble in water and can comprise vinyl methyl oxazolidinone.  FLECKENSTEIN et al. (US 2019/0375954 A1) teaches an ink jet composition which includes vinyl methyl oxazolidinone (VMOX) as a monomer acrylate.  Bӧhringer et al. (US 2021/0102079 A1) teaches a UV-Curable ink jet composition comprising vinyl methyl oxazolidinone (VMOX).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853